NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4197-18T3

ESTATE OF ANDREW
MURNIEKS by Administrator
Ad Prosequendum, RENEE
MURNIEKS, and RENEE
MURNIEKS, individually,

          Plaintiffs-Appellants,

v.

STATE OF NEW JERSEY,
SOUTH BRUNSWICK
TOWNSHIP POLICE
DEPARTMENT, OLD BRIDGE
TOWNSHIP POLICE
DEPARTMENT,

          Defendants,

and

MIDDLESEX COUNTY
PROSECUTOR'S OFFICE
and BRYAN DOEL,

          Defendants-Respondents.


                   Argued September 23, 2020 – Decided October 23, 2020
              Before Judges Fuentes, Whipple and Rose.

              On appeal from the Superior Court of New Jersey, Law
              Division, Middlesex County, Docket No. L-6227-14.

              Marc Adam Brotman argued the cause for appellants
              (Pellettieri Rabstein & Altman, attorneys; Douglas S.
              Grossbart, on the brief).

              Bryan Edward Lucas, Deputy Attorney General, argued
              the cause for respondents (Gurbir S. Grewal, Attorney
              General, attorney; Melissa H. Raksa, Assistant
              Attorney General, of counsel; Daniel M. Vannella,
              Assistant Attorney General, on the brief).

PER CURIAM

      Andrew Murnieks was fatally shot by police in his home in South

Brunswick hours after officers responded to his mother Renee's 1 call for

assistance.   Pertinent to this appeal, Renee, individually and on behalf of

Andrew's estate, filed a wrongful death action against defendants Middlesex

County Prosecutor's Office (MCPO) and Bryan Dole, an Old Bridge police

officer assigned to the Middlesex County Special Operations Emergency




1
 Because the parties share the same surname, we use first names for clarity.
We mean no disrespect in doing so.


                                                                      A-4197-18T3
                                       2
Response Team (SORT). The Estate also asserted a negligent supervision and

training claim against the MCPO. 2

      At the close of discovery, defendants moved for summary judgment,

claiming they were entitled to immunity under section 3-3 of the Tort Claims

Act (TCA or Act), N.J.S.A. 59:1-1 to 59:12-3, because their actions were either

objectively reasonable or performed in subjective good faith. Following oral

argument, the motion court reserved decision. Twelve days later, the court

issued an oral decision, accompanying its March 13, 2019 order, which granted

defendants' motion, thereby dismissing plaintiffs' complaint against defendants

in its entirety. This appeal followed.

      On appeal, plaintiffs urge us to reverse, initially asserting the motion court

failed to comply with Rules 1:7-4, 2:5-1(b), and 4:46-2(c). Plaintiffs also raise

substantive challenges to the court's decision, contending genuine issues of fact

precluded summary judgment. Plaintiffs further posit that the court erroneously

rejected their negligent supervision and training claim, reprising their argument

that such claims do not implicate N.J.S.A. 59:3-3. Because the motion court's



2
  Plaintiffs also sued the State of New Jersey, South Brunswick Township Police
Department [SBTPD], and Old Bridge Police Department [OBPD]. Plaintiffs'
claims against the SBTPD and OBPD were dismissed on summary judgment;
plaintiffs dismissed their claims against the State voluntarily.
                                                                            A-4197-18T3
                                         3
conclusory factual findings and legal conclusions fall short of those required to

allow us to review the reasons for the court's decision, we reverse and remand

for further proceedings.

                                          I.

      In a terse oral decision, spanning nine transcript pages, the motion court

recited the following facts, without commenting whether they were disputed by

the parties3:

                      [Andrew]     had    been    diagnosed    with
                schizophrenia. On the date of the incident, [Renee]
                discovered that [Andrew] had stopped taking his
                medication and called her other son, who then called
                the police.

                      Several [SBTPD] officers arrived at [Renee]'s
                house, and the situation escalated.

                      On November 20, 2013, [Renee] noticed that
                [Andrew] had not been taking his medication. [Renee]
                decided [Andrew] needed to go to the hospital and
                spoke with her other son, Eric, who advised [Renee] to
                leave the house while the police were called.

                      At least one [SBTPD] officer responded to the
                scene while [Andrew] was inside and [Renee] was
                outside.



3
  The court apparently gleaned the facts from plaintiffs' responses to defendants'
statement of material facts in support of their motion, omitting those facts
plaintiff disputed.
                                                                          A-4197-18T3
                                          4
                  [Renee] informed the [SBTPD] officer that her
            son needed to go to the hospital. Thereafter, an effort
            was made to have [Andrew] leave the house, but
            [Andrew] began yelling and slammed the door.

                  The [MCPO] was subsequently contacted, and it
            dispatched . . . [the] SORT. As a member of SORT,
            defendant Officer Bryan Doel responded to the scene.

                   After several hours, SORT made a decision to
            breach the house in an attempt to try to take [Andrew]
            out safely. Officer Doel was assigned to assist the
            breach team for the front door entry and was the first
            SORT member to enter the doorway. At this time,
            Officer Doel was involved in a physical altercation with
            [Andrew] where [Andrew] attempted to take Officer
            Doel's firearm, which was subsequently discharged
            striking [Andrew] in the chest.

      Almost half of the court's oral decision summarized the parties'

arguments. In doing so, the court recognized plaintiffs raised several bases to

support their contention that material issues of fact precluded summary

judgment:

                   [One,] there are evidentiary discrepancies
            relating to whether [Andrew] . . . assaulted defendant
            Doel or to what extent.

                 Two, the circumstances and manner in which
            defendant Doel's firearm was discharged.

                  Three, why defendant Doel proceeded into the
            residence.



                                                                       A-4197-18T3
                                       5
                 Four, whether appropriate negotiations took
           place prior to the [MCPO]'s decision to breach the
           house.

                 Five, whether [Andrew] was threatening the
           officers, and to what extent.

                 And six, whether the use of force was objectively
           reasonable.

The court continued:

                 [P]laintiffs further argue, based on [their] own
           expert's opinions, that defendants' conduct was
           objectively unreasonable because plaintiffs allege that
           defendant Doel used excessive force and violated
           protocols when he entered the premises.

                 Plaintiffs also argue that . . . defendants engaged
           in willful misconduct, and therefore, are not immune
           under the [TCA].

                 In support of their argument, . . . plaintiffs
           highlight their express opinions that defendants did not
           follow reasonable police practices, training, and
           procedures.

                 ....

                  Further, plaintiffs argue that there remains
           outstanding questions of material fact relating to
           whether the [MCPO] is vicariously liable. . . . As
           defendant Doel's supervisor, plaintiffs assert that no
           immunity would apply for failure to supervise under
           Title 59.




                                                                       A-4197-18T3
                                      6
      Without citing any authority – other than a passing reference to Brill v.

Guardian Life Insurance Company of America, 142 N.J. 520, 532 (1995) – the

motion court granted defendants' motion, summarily concluding:

                  This court finds that the instant motion be [sic]
            meritorious on the basis that . . . defendants qualify for
            immunity under N.J.S.A. 59:3-3 because the actions
            taken in this emergency situation were reasonable and
            performed with subjective good faith.

                  Here the court concludes that . . . defendants'
            actions were objectively reasonable and therefore
            qualify for immunity under the statute.

                                        II.

      Pursuant to Rule 1:7-4(a), "the court shall . . . find the facts and state its

conclusions of law thereon . . . on every motion decided by a written order that

is appealable as of right[.]" See also Allstate Ins. Co. v. Fisher, 408 N.J. Super.

289, 300-01 (App. Div. 2009). As our Supreme Court has long recognized, the

absence of an adequate expression of a trial judge's rationale "constitutes a

disservice to the litigants, the attorneys, and the appellate court." Curtis v.

Finneran, 83 N.J. 563, 569-70 (1980) (citations and quotation marks omitted).

Moreover, "naked conclusions do not satisfy the purpose of R[ule] 1:7-4." Id.

at 570.   "Rather, the trial court must state clearly its factual findings and

correlate them with the relevant legal conclusions" as required by the Rule. Ibid.


                                                                            A-4197-18T3
                                         7
"The absence of adequate findings . . . necessitates a reversal." Heinl v. Heinl,

287 N.J. Super. 337, 347 (App. Div. 1996).

      In our review of a summary judgment decision, we are required to measure

the motion court's findings and conclusions "against the standards set forth in

Brill." Great Atl. & Pac. Tea Co. v. Checchio, 335 N.J. Super. 495, 498 (App.

Div. 2000). Those standards are well-established: summary judgment should

be granted when "the pleadings, depositions, answers to interrogatories and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact challenged and that the moving party is

entitled to a judgment or order as a matter of law." Brill, 142 N.J. at 528-29;

see also R. 4:46-2(c). Issues of law are subject to the de novo standard of review,

and the trial court's determination of such issues is accorded no deference. Kaye

v. Rosefielde, 223 N.J. 218, 229 (2015).

      Notwithstanding our de novo standard of review, "our function as an

appellate court is to review the decision of the trial court, not to decide the

motion tabula rasa." Estate of Doerfler v. Fed. Ins. Co., 454 N.J. Super. 298,

301-02 (App. Div. 2018) (internal citation omitted). We have recognized "[t]he

duty to find facts and state conclusions of law is explicit in R[ule] 1:7-4, iterated




                                                                             A-4197-18T3
                                         8
in connection with motions for summary judgment in R[ule] 4:46-2,[4] and

mandated where there is an appeal by R[ule] 2:5-1(b).[5]" Matter of Will of

Marinus, 201 N.J. Super. 329, 339 (App. Div. 1985); see also Pardo v.

Dominguez, 382 N.J. Super. 489, 491-92 (App. Div. 2006) (reversing summary

judgment, in part, due to the trial court's failure to provide reasons); Raspantini

v. Arocho, 364 N.J. Super. 528, 533-34 (App. Div. 2003) (reversing orders

granting summary judgment and denying reconsideration "to ensure that the

parties and, in the event of a further appeal, the court may have the bene fit of

findings of fact and conclusions of law consistent with our analysis of the

applicable rules").

      On the current record, we cannot discern from the motion court's terse oral

decision the bases for its determination to grant defendants' motion. The court

failed to correlate its factual findings with its naked conclusion of law, or

otherwise explain its decision. That decision is devoid of any citation to, and

analysis of the governing law.       Moreover, the court dismissed plaintiffs'



4
  Rule 4:46-2 requires the trial court to "find the facts and state its conclusions
in accordance with R[ule] 1:7-4."
5
  Under Rule 2:5-1(b), the trial court may amplify its reasons within fifteen days
of the appeal; the motion court did not do so here. See Allstate, 408 N.J. Super.
at 300.
                                                                           A-4197-18T3
                                        9
negligent supervision claim without any factual findings or conclusions of law

whatsoever. Thus, there is nothing for us to review.

      Under the circumstances presented, we have no alternative but to reverse

the motion court's order and remand this matter for further proceedings. In

doing so, we do not suggest a preferred result, but only that the court reconsider

the matter and fulfill its duty to the parties to fully address the factual and legal

arguments presented in this case. The court's decision should include detailed

findings of fact, correlated to comprehensive conclusions of law, addressing all

issues raised by the parties. By discharging its duty in this regard, the court will

ensure that "the litigants have been heard and their arguments considered .

Justice requires no less." Bailey v. Bd. of Review, 339 N.J. Super. 29, 33 (App.

Div. 2001).

      Reversed and remanded. We do not retain jurisdiction.




                                                                             A-4197-18T3
                                        10